                  21-10529-shl Doc 1-1 Filed 03/22/21 Entered 03/22/21 15:38:21 List of
               Creditor Who Have the 20 Largest Unsecured Claims and Are Not Insiders Pg 1 of 1

      Fill in this information to identify the case:

                   NINETY-FIVE MADISON COMPANY, LP
      Debtor name __________________________________________________________________
                                               Southern
      United States Bankruptcy Court for the: ______________________              NY
                                                                     District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
        Vitra, Inc.                           Mark Levenson                    Judgment            Contingent/                                           $1,855,880.00
1
        7528 Walker Way                       (973) 643-5756                                       Disputed
        Allentown, PA 18106                   mlevenson@sillscummis.com

2       Verill Dana LLP                      Robert Laplaca, Esq.             Legal Services       Disputed                                               $875,000.00
        355 Riverside Avenue                (203) 222-3110
        Westport, CT 06880                  rlaplaca@verrill-law.com

3      NYC Department of Finance                                              Real Property        Disputed                                               $1,292,470.00
       P.O. Box 680                                                           Taxes
       Newark, NJ 07101--0680

                                            Danielle C. Lesser, Esq.          Legal Services        Disputed                                             $204,140.00
4     Danielle C. Lesser, Esq.
      Morrison & Cohen                      (212) 735-8702                    (Receiver)
       909 Third Avenue                     dlesser@morrisoncohen.com
       New York, NY 10022
      Rosenberg Feldman Smith, LLP          Michael Smith                    Legal Services        Disputed                           $3,500,000.00      $189,328.86
5
      520 White Plains Road, Ste. 500       (212) 682-3454
      Tarytown, NY 10591                    msmith@rfs-law.com

                                            Wayne L. Desimone, Esq.          Construction          Disputed                                              $26,644.50
6     Harty Built, LLC
      300 Park Avenue, 13th Floor           (212) 233-9772                   Services
      New York, NY 10022                    wldesimone@aol.com


       Agir Electrical, Ltd.                 Stuart R. Berg, Esq.            Construction          Disputed                                              $11,494.49
7
       61 Plainfield Road                   (516) 747-9494                   Services
       Albertson, NY 11507                   srberglaw@aol.com

                                            Rita A. Sklar                     Loans                Disputed                                              $355,034.83
8     Rita A. Sklar
      8 East 83rd Street                    (212) 628-0784
      New York, NY 10028




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
